OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically, the descriptions of reproductions 1.7 and 1.8 refer to both views simply as “perspective”, although the reproductions show the article from different angles of view.
For clarity, the descriptions of reproductions 1.7 and 1.8 have been amended to read:
 
--1.7 : Right, Front Perspective
1.8 : Left, Front Perspective--
 
(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[The wireless earphone has a body which has a circular longitudinal cross-section; there is an upward protrusion at the front of body; the front section of the wireless earphone is a long oval; there is a circle at the upper center of the front surface; there is a sound outlet protruding to the left rear of the body, has a circular longitudinal cross-section; there are two circular elements surrounded by a curved oval on the right side of the back of the body; there is a circle at the center of the bottom.]]
 

Objection – Claim
 
The claim statement in a United States Design Patent must be written in formal terms, using specific and precise language. Any additional information other than this formal statement is not permitted. Therefore the second sentence following the primary claim statement has been canceled: 
 
[[Application for overall protection for industrial design(s) as shown and described.]]

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102
 
The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by Skullcandy Sesh True Wireless In-Ear Earbuds because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Both designs disclose a wireless in-ear earbud style earphone. Both designs have a bulbous, round central body. Both designs have an offset in-ear portion extending from the back and side surface, and angled toward the side rather than perpendicular with the main body of the earphone. Both designs have a curved oval-shaped flat inset on the front surface. 

    PNG
    media_image1.png
    683
    1271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1133
    1266
    media_image2.png
    Greyscale

Under this standard, the appearance of the Skullcandy Sesh True Wireless In-Ear Earbuds reference is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 29 October 2020; the earliest uploading date of the Skullcandy Sesh True Wireless In-Ear Earbuds reference was 02 August 2019, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper.  

Claim Refusal – 35 U.S.C. 112

The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
(1) Features within the interior of the eartip portion of the wireless earphone, visible in reproduction 1.1 only, are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, the precise appearance and three dimensional configuration of the features represented by these lines cannot be determined due to the limited disclosure, without resorting to conjecture. Whether these lines and blank surfaces are meant to represent cavities, surface lines, or raised features cannot be determined (See features in darkened region in below illustrations)

    PNG
    media_image3.png
    690
    613
    media_image3.png
    Greyscale

The applicant may overcome this refusal by reducing these indefinite features in reproduction 1.1 to broken lines, removing them from within the scope of the claim. This may be accomplished by either reducing the features to broken line, or by adding a translucent color overlay to the unclaimed features and surrounding surfaces as demonstrated above. If the applicant follows this suggestion, a disclaimer statement must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of an appropriate disclaimer statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of the Wireless Earphone that form no part of the claimed design.” OR “The portions of the Wireless Earphone shown with a translucent overlay form no part of the claimed design.” or similar. (for example, if a color overlay is used, the applicant might specify which color is being referred to for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, thereby necessitating a final refusal under 35 U.S.C. 112, by occluding portions of the original disclosure. 
 
The applicant is cautioned to carefully consider the scope of the article as a whole, and ensure that it remain consistently disclosed. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

(2) The appearance of the claimed design is inconsistently disclosed between views, resulting in an inconsistent claim. Specifically, the exterior edge of the oval-shaped feature on the front of the Wireless Earphone is comprised of a singular thick line in reproductions 1.1 and 1.3. 

    PNG
    media_image4.png
    706
    1350
    media_image4.png
    Greyscale

The oval is comprised of two closely placed parallel lines in reproduction 1.4. 

    PNG
    media_image5.png
    681
    749
    media_image5.png
    Greyscale

The oval is comprised of two closely placed parallel lines and a further, outer bevel line in reproductions 1.5, 1.6, and 1.7. 

    PNG
    media_image6.png
    777
    1224
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    706
    798
    media_image7.png
    Greyscale

The oval is comprised of two closely placed parallel lines and a further, outer bevel line similar to reproductions 1.5 – 1.7, but much closer to the inner ovals, in reproduction 1.8.

    PNG
    media_image8.png
    679
    646
    media_image8.png
    Greyscale


The applicant may overcome this refusal  by amending the drawing disclosure for a singular, unified appearance throughout. The applicant is cautioned to ensure that any amendments to the drawings have an antecedent basis in the original disclosure. This particular inconsistency may be difficult to overcome without deviating from the original appearance of the design as filed, since three distinct possible appearances with very little support are disclosed in the present application. 

(3) The appearance of the claimed design is inconsistently disclosed between views, resulting in an inconsistent claim. Specifically, a line appears across the center of the front surface of the design in reproduction 1.5 which does not correspond to a feature shown in any other view of the design. (See illustration for identification) 

    PNG
    media_image9.png
    198
    410
    media_image9.png
    Greyscale

The applicant may overcome this refusal by amending reproduction 1.5 for consistency with all other views of the design.

Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922